                             UNITED STATES DISTRICT COURT
                             EASTERN DIVISION OF MISSOURI
                                   EASTERN DIVISION

BRIDGETON LANDFILL, LLC,                       )
                                               )
        Plaintiff,                             )
                                               )
v.                                             )       No. 4:18-cv-01800-SRC
                                               )
MALLINCKRODT LLC,                              )
                                               )
        Defendant.                             )


                          MEMORANDUM AND ORDER OF STAY

        For good cause shown,

        IT IS HEREBY ORDERED that the joint motion to stay proceedings [39] is granted, and

the claims of Bridgeton Landfill, LLC, as to defendants Mallinckrodt, LLC and EverZinc USA

Inc. are stayed for 180 days, or until notice of resolution of the matter by mediation and/or a motion

to terminate the stay from any party, whichever occurs first. The stay does not prohibit or delay

discovery to proceed as to Citigroup, Inc. and its present or former subsidiaries as previously

ordered.

        Within twenty-one (21) days of November 20, 2019, the parties shall file a joint status

report advising the Court on the progress of mediation, the planned next steps for mediation, the

status of proceedings with the EPA, and discovery as to Citigroup and related entities.

Furthermore, at the conclusion of the stay, if the matter has not been resolved, the parties shall file

a joint memorandum advising the Court on the status of the case and proposing a schedule for

proceeding with the case.

        IT IS FURTHER ORDERED that any party may move for early termination of the stay

entered by this Order upon a showing that they have provided at least thirty (30) days’ notice to

all other parties.
                                               - 1 -
So Ordered this 4th day of October, 2019.



                                    _______________________________________
                                    STEPHEN R. CLARK
                                    UNITED STATES DISTRICT JUDGE




                                    - 2 -
